DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/19/2020.  These drawings are acceptable. 

Claims Status
Claims 1-7, 9 and 10 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura et al (Miura; US 2016/0185348). 
As per claim 1, Miura teaches a drive assistance device, comprising: 
a memory storing a computer program; see e.g. para. [0056]); and at least one processor configured to execute the computer program (a processor executes the program installed on the memory; see e.g. para. [0056]) to: 
collect, from a sensor, own-vehicle-state-information representing a state related to a movement of an own vehicle and a position of the own vehicle (state information from one or more sensors is collected, wherein the state information is related to movement and position i.e. speed of own vehicle and position; see e.g. para. [0050-51] and [0055]); 
receive another-vehicle-state-information representing a state related to a movement of the another vehicle and a position of the another vehicle, from the another vehicle (receiving state information from another vehicle including velocity and velocity of the target vehicle; see e.g. para. [0055]); 
determine whether a problem occurs in relation to the another vehicle, based on the another-vehicle-state-information being received (possibility of collision between own vehicle and another vehicle based on second vehicle state information; see e.g. para. [0065]); and 
generate, when determining that the problem occurs in relation to the another vehicle, improvement operation information representing an operation of the own vehicle capable of improving the problem related to the another vehicle, based on the own-vehicle-state-information and the another- vehicle-state-information (generating a warning when a possibility of collision is determined and prompting a driver to perform a braking operation thereby improving the problem, see e.g. para. [0057], wherein the determining that the problem occurs is based on the host or own vehicle and a second vehicle state information as discussed earlier; see e.g. para. [0055] and [0065]). 
Even though Miura does not explicitly teach transmit the own-vehicle-state-information to another vehicle, Miura teaches that a collision possibility is determined based on velocity and coordinates of the first or own vehicle and velocity and coordinates of the second vehicle, wherein the see e.g. para. [0065]). Similarly, it would be desired that a driver of the second vehicle is made aware of a dangerous situation where a possibility of collision is present; coordinates of the first vehicle are needed in that scenario. Furthermore, it is known in the art to exchange plurality of different data using vehicle-to-vehicle communication (see e.g. para. [0055]). Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Miura to arrive at system where coordinates (or any other data) of first vehicle are also communicated to the second vehicle in order to determine a dangerous situation for the second vehicle as well for the purpose of collision avoidance between two vehicles as suggested by Miura (see e.g. para. [0009]). 
As per claim 2, the drive assistance device according to claim 1 as taught by Miura, wherein the processor is configured to execute the computer program to: determine whether a problem occurs in relation to the own vehicle, based on the own-vehicle-state-information (determine a possibility of collision is present based on state of the first vehicle and the second vehicle; see e.g. para. [0010]). Even though Miura does not teach to transmit the own-vehicle-state-information to the another vehicle when determining that the problem occurs in relation to the own vehicle, Miura teaches receiving target vehicle state information when determining that a possibility of collision is present (see e.g. para. [0065], [0055] and [0109]). It would have been obvious to one of ordinary skill in the art that information from the first vehicle is also transmitted to the second vehicle when second vehicle is determining a possibility of collision with respect to the second vehicle, in a similar fashion. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Miura to arrive at system where coordinates (or any other data) of first vehicle are also communicated to the second vehicle in order to determine a dangerous situation for the second vehicle as well for the purpose of collision avoidance between two vehicles as suggested by Miura (see e.g. para. [0009]). 

As per claim 3, The drive assistance device according to claim 1 as taught by Miura, wherein the processor is configured to execute the computer program to: generate information indicating a warning when the problem related to the another vehicle cannot be improved by an operation of the own vehicle (as discussed earlier, a warning is generated when collision related to the second is possible if current operation of the first or own vehicle is continued i.e. continuously travelling with same velocity; see e.g. para. [0065-67] and [0089]). Miura does not explicitly teach to transmit the information indicating the warning to the another vehicle. 
Regmi, however, teaches to transmit information indicating a warning to another vehicle (communicating one or more messages with another vehicle including a warning the vehicle is about to make a turn, for example; see e.g. para. [0028-29]). Miura and Regmi are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the desired purpose of collision avoidance as suggested by Regmi (see e.g. para. [0001]).


As per claim 4, The drive assistance device according to claim 3 as taught by Miura and Regmi, wherein the processor is configured to execute the computer program to present the improvement operation information and the information indicating the warning being generated to a driver of the own vehicle (as discussed earlier, Miura teaches generating a warning when a possibility of collision is determined and prompting a driver [of the first or own vehicle] to perform a braking operation thereby improving the problem, see e.g. para. [0057], wherein the determining that the problem occurs is based on the host or own vehicle and a second vehicle state information as discussed earlier; see e.g. para. [0055] and [0065]). 
As per claims 9 and 10, they are interpreted and rejected as claim 1. 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Egawa et al. (Egawa; JP 6508020).
As per claim 5, the drive assistance device according claim 1 as taught by Miura, wherein Miura does not explicitly teach that the processor is configured to execute the computer program to: evaluate driving ability of a driver of the own vehicle, based on information acquired from the sensor, and generate the own-vehicle-state-information representing a result of the evaluating, and receive the another-vehicle-state-information representing driving ability of a driver of the another vehicle. 
Egawa, however, teaches evaluate driving ability of a driver of the own vehicle, based on information acquired from a sensor, and generate the own-vehicle-state-information representing a result of the evaluating (disclosed system comprises one or more sensors for acquiring information related to host vehicle, see e.g. para. [0020-21], wherein a driver of the host vehicle is evaluated based on information received from the sensor[s] which is represented and stored in a data block; see e.g. [0065-66]). Even though Egawa does not explicitly teach receiving another-vehicle-state-information, Egawa teaches, in another embodiment, determining another vehicle state information (see e.g. [0070) and transiting to surrounding (see e.g. para. [0022]). Miura also teaches that a plurality of information can be exchange between vehicle in V2V communications in order to determine a possibility of a problem i.e. collision as discussed earlier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange the driving ability of a driver with other vehicles in order for the purpose of improved system which determines a collision possibility as suggested by Egawa (see e.g. para. [0067]). 
As per claim 6, the drive assistance device according to claim 5 as taught by Miura and Egawa, wherein Miura does not teach that the processor is configured to execute the computer program to: 
Egawa teaches to determine a driving scene, based on the information acquired from the sensor (a driving scene based on information from one or more sensors is determined; see e.g. para. [0011-12]), and evaluate the driving ability of the driver of the own vehicle for one or more evaluation items set for each of the driving scenes, based on a predetermined evaluation criterion (driving ability of the own vehicle is determined for one or more evaluation set for the given driving scene including vehicles in front and/or rear of the own vehicle, based on one or more criteria i.e. the possibility that the vehicle can follow or distance between vehicles etc.; see e.g. para. [0013-15]).
Miura and Egawa are in a same similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange the driving ability of a driver with other vehicles in order for the purpose of improved system which determines a collision possibility as suggested by Egawa (see e.g. para. [0067]). 
As per claim 7, the drive assistance device according to claim 6 as taught by Miura and Egawa, wherein Miura does not explicitly teach that the processor is configured to execute the computer program to: determine whether a value indicating the driving ability of the driver of the own vehicle satisfies a criterion for each of the evaluation items, and determine that a problem occurs in relation to the own vehicle when the value indicating the driving ability of the driver of the own vehicle does not satisfy the criterion in relation to at least any of the evaluation items. 
Egawa, however, teaches to determine whether a value indicating the driving ability of the driver of the own vehicle satisfies a criterion for each of the evaluation items (one or more values related to one or more criterions are determined to establish driving ability of a user of the own vehicle, see e.g. para. [0038-40], [0026-28] and [0053]), and determine that a problem occurs in a problem or possibility of collision occurs when one or more values indicating driving ability of driver of the own vehicle and/or another vehicle do not correspond or satisfy criterion with respected to one or more items being evaluated; see e.g. para. [0052-53], [0061-67]). 
Miura and Egawa are in a same similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to exchange the driving ability of a driver with other vehicles in order for the purpose of improved system which determines a collision possibility as suggested by Egawa (see e.g. para. [0067]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MUHAMMAD ADNAN/Examiner, Art Unit 2688